Citation Nr: 9911735	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  98-16 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a right knee 
condition, claimed as secondary to a service connected left 
knee.

2.  Entitlement to an increased rating for patellofemoral 
joint syndrome, and chronic synovitis of the left knee, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S.M. Cieplak, Associate Counsel


INTRODUCTION

The veteran served on active duty for training with the Army 
National Guard from  November 1992 to March 1993.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which denied the benefit sought on appeal. 

Additional medical consultation and treatment records were 
received in January 1999 after the case had been certified to 
the Board by the agency of original jurisdiction (AOJ).  
Although such evidence has not first been considered by the 
AOJ and even though much, if not all, is duplicative of 
evidence already of record, the submission was accompanied by 
a waiver of referral to the AOJ.  38 C.F.R. § 20.1304 (1998).  
Consequently, a decision by the Board is not precluded.  


REMAND

As a preliminary matter, the Board finds that the appellant's 
claim of entitlement to an increased evaluation for 
patellofemoral joint syndrome, and chronic synovitis of the 
left knee is "well grounded" within the meaning of 38 
U.S.C.A. § 5107(a).  A claim that a service-connected 
condition has become more severe is well-grounded where the 
claimant asserts that a higher rating is justified due to an 
increase in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 
(1992). 

The veteran was afforded a VA examination of the knees in 
February 1998; however, degenerative status was pending X-
rays.  An X-ray report of the left knee is not contained in 
the claims file, although apparently an X-ray report of the 
right knee was associated with the file.  The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "Court") has held that fulfillment of the 
VA's duty to assist includes the procurement and 
consideration of any clinical data of which the VA has notice 
even when the appellant does not specifically request that 
such records be procured.  Ivey v. Derwinski, 2 Vet. App. 
320, 323 (1992).

The veteran feels that her right knee condition is related to 
her service-connected left knee disability.  However, it is 
not clear to what extent such a relationship exists, if any,  
based on the aforesaid February 1998 VA examination.  
Clarification of the nature and etiology of the appellant's 
right knee pathology would be helpful. 

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is warranted.  
Accordingly, this case is REMANDED for the following actions:

1.  The RO should obtain all X-ray 
reports pertaining to the veteran's 
knees (not already in the claims 
folder) and associate them with the 
claims folder.  If the search for 
such records have negative results, 
documentation to that effect from 
each of such contacted entities 
should be placed in the claim file.

2.  The appellant should be 
scheduled for a VA orthopedic 
examination to determine the extent 
and severity of the service 
connected left knee and the nature 
and etiology of the current 
pathology of her right knee.  

All indicated tests should be 
accomplished and all clinical 
findings should be reported in 
detail.  The claims file should be 
provided to the examiners for review 
in conjunction with the examination.  

The examiner should also render an 
opinion, expressed in terms of 
whether it is as likely as not, 
regarding:
	(a) whether the appellant's 
right knee pathology was caused or 
due to the service connected left 
knee disability. 
	(b) if the appellant's right 
knee disability was not caused by 
the left knee impairment, whether 
the left knee disability aggravated 
any pathological process in her 
right knee.

If the information sought cannot be 
determined or is not ascertainable, 
the examiner should so state and 
explain why the question posed 
cannot be answered.

3.  Then, in light of the additional 
evidence obtained pursuant to the 
requested development, the RO should 
readjudicate the issues on appeal.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the veteran should be provided a 
supplemental statement of the case on all issues in appellate 
status and be given an opportunity to respond thereto.  
Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, 

as to the ultimate outcome warranted.  No action is required 
of the veteran until she is otherwise notified.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).






